        Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 1 of 26



 1   Daniel P. Struck, Bar No. 012377
     Jamie D. Guzman, Bar No. 22095
 2   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 3   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 4   dstruck@strucklove.com
     jguzman@strucklove.com
 5
     Attorneys for Petitioner
 6
 7                              UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF ARIZONA
 9   CoreCivic of Tennessee,                      No.
10                                  Petitioner,   PETITION AND MOTION TO
                                                  VACATE ARBITRATOR’S AWARD
11                v.                              UNDER SECTION 301 OF THE LABOR
                                                  MANAGEMENT RELATIONS ACT
12   International Union, Security, Police and
     Fire Professionals of America,
13   and its Local 825,
14                                Respondents.
15
16          CORECIVIC OF TENNESSEE (hereinafter “CoreCivic” or “Employer”) petitions
17   and moves to vacate the Arbitrator’s December 11, 2020 Opinion and Award in the
18   arbitration between CoreCivic and Respondents International Union, Security, Police and
19   Fire Professionals, Local 825, pursuant to 9 U.S.C. § 6 and 29 U.S.C. § 185.
20                                JURISDICTION AND VENUE
21          This is a petition and motion to vacate an arbitration award issued under a collective
22   bargaining agreement between the Parties. This Court has subject matter jurisdiction
23   pursuant to Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185 and
24   28 U.S.C. § 1331.
25          The arbitration award at issue in this case was delivered to CoreCivic on
26   December 11, 2020. This petition and motion is timely filed within ninety (90) days of said
27   delivery as required by 9 U.S.C. § 12 and Arizona Revised Statutes Section 12-3023.
28
          Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 2 of 26



 1           Venue is proper in the United States District Court for the District of Arizona because
 2   (a) the events giving rise to this dispute took place in Florence, Arizona and (b) the relevant
 3   collective bargaining agreement between the Parties is applicable to certain CoreCivic
 4   employees working within this District at the Employer’s Florence, Arizona facility, and
 5   (c) the arbitration hearing took place at Florence, Arizona. 29 U.S.C. § 185(a), (c).
 6                     MEMORANDUM OF POINTS AND AUTHORITY
 7   I.      FACTUAL BACKGROUND
 8           CoreCivic operates the Central Arizona Florence Correctional Center in Florence,
 9   Arizona (hereinafter “CAFCC”), a facility of some 5,000 offender beds and approximately
10   1,000 staff, including 585 correctional 1 officers. (Exhibit A, p. 5.) CAFCC houses detainees
11   pursuant to service contracts with the United States Marshal Service (“U.S. Marshal”) and
12   the United States Department of Homeland Security Immigration and Customs
13   Enforcement (“ICE”).
14           The Union is, and at all times relevant to this matter was, the National Labor
15   Relations Board certified exclusive bargaining agent with respect to rates of pay, wages,
16   hours of work, and other terms and conditions of employment for the full-time and regular
17   part-time correctional officers employed by CoreCivic at CAFCC, including the Grievant
18   in the underlying matter.
19           The arbitration award now subject to this petition and motion to vacate involves the
20   Grievant’s termination from employment at CAFCC as a correctional officer. CoreCivic
21   discharged the Grievant because (a) he failed to perform required duties pertaining to close
22   observation safety and welfare checks of a CAFCC at-risk detainee housed in the facility’s
23   Restricted Housing Unit (“RHU”) on suicide precautions, and (b) he falsified four written
24
25
             1
26            The Collective Bargaining Agreement refers to officers at CAFCC as correctional
     officers, and this term is used herein to refer to the same for purposes of consistency.
27   CAFCC, however, operates as a detention center for US Marshal pre- and post-conviction
     detainees, as well as US Immigration and Customs Enforcement detainees. Therefore,
28   CAFCC officers are typically referred to as Detention Officers.

                                                     2
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 3 of 26



 1   entries on official records in an attempt to cover up his failure to perform his suicide
 2   prevention related duties.
 3          On or about September 10, 2017, CoreCivic and the Union entered into a collective
 4   bargaining agreement (“Agreement”) that was in effect at all times relevant to this matter.
 5   A copy of the Agreement is attached to this Complaint as Exhibit B.
 6          The Agreement expressly reserves to CoreCivic the right to take any action which,
 7   “in the sole and exclusive discretion” of the management team is deemed necessary to the
 8   safe operation of the facility. The only limitation on CoreCivic’s sole discretion is if the
 9   action violates an express written term of the Agreement. (Exhibit B, Preamble.)
10          Bargaining unit personnel, such as the Grievant, are considered essential employees
11   in terms of the safety and security of the detainees in the custody of CAFCC. (Exhibit B,
12   Article 23, Section 6.)
13          Article 7 of the Agreement addresses Management Rights expressly reserved by
14   CoreCivic. Under the terms of Article 7, except as specifically limited by the express
15   written provisions of the Agreement itself, CoreCivic reserves, or is otherwise given, “the
16   sole and exclusive discretion” and right to manage its business in such a manner as
17   CoreCivic determines to be in its best interest. (Exhibit B, Article 7, Section 1.)
18          The rights reserved by, and the discretion given to, CoreCivic include the right to:
19          a.     Discipline, suspend, or discharge bargaining unit employees for just cause
20                 (Exhibit B, Article 7, Section 1c); and
21          b.     Establish quality and work standards and to evaluate the performance of
22                 employees and take action consistent with the Agreement, in whole or in part,
23                 in consideration of such standards. (Exhibit B, Article 7, Section 1f.)
24          Article 16 of the Agreement, Discipline and Discharge, provides further clarity as to
25   the Employer’s expressly reserved rights and the discretion granted CoreCivic in terms of
26   discipline. To wit:
27          a.     Discipline must be for just cause (Exhibit B, Article 16, Section 1);
28

                                                    3
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 4 of 26



 1          b.     Discipline for a violation of any work rule set out in Agreement Appendix A
 2                 meets the required just cause threshold standard (Exhibit B, Article 16,
 3                 Section 1); and
 4          c.     In the referenced Appendix A to Article 16, the Parties agreed the following
 5                 infractions constitute just cause for discipline up to and including termination:
 6                 1)     Providing false, misleading, or incomplete information on CoreCivic
 7                        forms, records, reports, or documents (Exhibit B, Appendix A 8);
 8                 2)     Engaging in conduct in violation of CoreCivic or facility Code of
 9                        Ethics and Business Conduct (Exhibit B, Appendix A 2);
10                 3)     Engaging in any conduct in violation of CoreCivic or facility safety
11                        policies, procedures, or regulations (Exhibit B, Appendix A 6);
12                 4)     Incomplete, negligence, or careless inattention in the performance of
13                        duties, the failure to properly and completely perform assigned duties
14                        (Exhibit B, Appendix A 13); and
15                 5)     Any act or omission that leads or could have resulted in danger or harm
16                        to any detainee. (Exhibit B, Appendix A 13.)
17          Under the terms of the Agreement, the sole discretion in setting the appropriate
18   disciplinary penalty for any disciplinary infraction is expressly retained by, or otherwise
19   given to, CoreCivic. (Exhibit B, Article 16, Section 4.)
20          Article 17 of the Agreement sets out a grievance and arbitration process as “the
21   exclusive method to be followed by the Union and the bargaining unit employees in the
22   adjustment or settlement of any dispute, controversy, or disagreement regarding the
23   interpretation or application of the express written terms and provisions set forth in [the]
24   Agreement.” (Exhibit B, Article 17, Section 1; see also, Exhibit B, Article 16, Section 1
25   (“[T]he grievance and arbitration provisions of this Agreement shall be the sole method of
26   resolving any contractual dispute regarding any discipline.”).)
27          Article 17 of the Agreement provides an arbitration process for disputes that remain
28   unresolved through the earlier threshold grievance steps. The arbitration process both

                                                    4
           Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 5 of 26



 1   empowers and expressly limits the scope of an arbitrator selected to hear and resolve a
 2   matter. Article 17, Section 5 provides, in relevant part,
 3            a.    The arbitrator shall only have authority to decide if CoreCivic violated the
 4                  express terms of the Agreement (Exhibit B, Article 17, Section 5b);
 5            b.    The arbitrator shall have no authority to add to, subtract from, supplement, or
 6                  modify the Agreement in any way (Exhibit B, Article 17, Section 5b);
 7            c.    The arbitrator shall have no power to substitute their discretion in cases where
 8                  CoreCivic has retained discretion or has been given discretion by the
 9                  Agreement (Exhibit B, Article 17, Section 5b);
10            d.    The arbitrator’s decision must be based solely on the evidence presented to
11                  the arbitrator by the respective parties or their counsel in the presence of each
12                  other and the arguments presented in the parties’ post-hearing written briefs
13                  (Exhibit B, Article 17, Section 5g); and
14            e.    In matters of discipline like that in the underlying arbitration subject of this
15                  petition and motion to vacate, the arbitrator shall determine the circumstances
16                  upon which the discipline was based and, if the circumstances were
17                  substantially as found by the Employer, “the discipline will not be disturbed
18                  absent an express finding of unreasonableness.” (Exhibit B, Article 17,
19                  Section 5e.)
20            The Grievant was hired as a correctional officer at CAFCC in August 2014.
21   (Exhibit A, p. 5.)
22            CoreCivic issued a “Problem Solving Notice” (PSN) to the Grievant on April 16,
23   2019. The corrective action taken was “termination.” The Grievant was discharged for his
24   repeated failure to perform required suicide precaution close observations of an at-risk
25   detainee housed in the facility’s RHU and falsifying four written entries on the detainee’s
26   official activity record in an attempt to conceal that failure to perform. (Exhibit A, pp. 5–
27   6.)
28

                                                     5
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 6 of 26



 1          The Union filed a grievance contesting the Grievant’s termination. (Exhibit C;
 2   4/25/2019 SPFPA Grievance of Guadalupe Luna, Grievance number 21) The Union’s
 3   grievance did not contest the circumstances upon which the discipline was based, i.e., that
 4   the Grievant failed to perform required close observation safety checks and falsified records
 5   indicating that the checks had been performed. Rather, the Union challenged the penalty
 6   alone, claiming the Grievant’s termination was inconsistent with discipline issued to other
 7   correctional officers who committed a similar offense. The grievance sought to have the
 8   termination reduced to a one-day suspension. (See Exhibit A, p. 8.)
 9          The grievance was processed under the terms of the Agreement and met all
10   procedural requirements. As of the arbitration hearing, the Parties agreed the dispute was
11   properly before the Arbitrator to issue an Opinion and Award. (Exhibit A, p. 3.)
12          Under the terms of the Agreement, the Parties selected Arbitrator Renée Mayne to
13   preside over the arbitration proceedings. (Exhibit A, p. 3.)
14          The arbitration hearing convened on September 22, 2020, at 9:00 a.m. (Exhibit A,
15   p. 3.) A copy of the hearing transcript is attached hereto as Exhibit D.
16          The arbitration record was officially closed after counsel for the Parties filed their
17   post-hearing briefs with Arbitrator Mayne on November 12, 2020. (Exhibit A, p. 3.) The
18   Union’s post-hearing brief is attached hereto as Exhibit C. CoreCivic’s post-hearing brief
19   is attached hereto as Exhibit F.
20          Arbitrator Mayne issued her Opinion and Award on December 11, 2020. (Exhibit A,
21   p. 17.) The Opinion and Award were served on the parties by Electronic Mail that same
22   day, December 11, 2020. (Exhibit A, Proof of Service.)
23          Arbitrator Mayne determined the circumstances upon which CoreCivic disciplined
24   the Grievant were substantially as found by CoreCivic, to wit:
25          a.     On January 31, 2019, the Grievant was assigned to the RHU, a restricted unit
26                 in the CAFCC detention facility housing at-risk, suicidal detainees who may
27                 be a danger to themselves or others (Exhibit A, p. 6);
28

                                                    6
     Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 7 of 26



 1      b.    The protocol for at-risk detainees housed in the RHU involves a physician
 2            who examines the detainee and issues suicide precautionary orders for their
 3            care and close observation supervision. The physician’s orders are then
 4            included on an official form posted outside the at-risk detainee’s cell, referred
 5            to as the Monitoring Form 13-63A, in line with CoreCivic’s safety policy and
 6            procedure Observation Beds Policy No. 13-63 (Exhibit A, p. 6);
 7      c.    A correctional officer assigned to the custody and care of an at-risk detainee
 8            in the RHU is required to comply with the physician’s suicide precaution
 9            orders and to timely and accurately document their compliance on the
10            Monitoring Form 13-63A. The officer may walk the unit as long as the officer
11            performs the close observation safety checks on the at-risk detainee’s
12            activities within the required time frame ordered by the physician (Exhibit A,
13            pp. 6–7);
14      d.    The facility had a quality assurance program for the care that corrections
15            officers provided to detainees. In March 2019, a nurse working at the CAFCC
16            facility, in the course of performing her quarterly quality assurance
17            monitoring, compared the facility’s digital security footage for January 31,
18            2019, with the Grievant’s entries on the Monitoring Form 13-63A for that
19            day. The nurse found some of the time stamps on the video for January 31,
20            2019, did not match the Grievant’s entries on the monitoring form. And, the
21            digital security footage showed the Grievant’s failure to perform the required
22            close observation suicide precaution checks. The nurse reported the
23            inconsistencies to the CAFCC Assistant Chief of Security. In turn, the
24            Assistant Chief of Security investigated the possible misconduct. On
25            March 29, 2019, the Assistant Chief met with the Grievant as a part of that
26            investigation (Exhibit A, pp. 6, 15);
27      e.    In the March 29, 2019 meeting with the Assistant Chief of Security, the
28            Grievant provided a written incident statement in which the Grievant admitted

                                               7
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 8 of 26



 1                 he did not complete the required close observation suicide precaution checks
 2                 on the at-risk RHU detainee and that he falsified four written entries on the
 3                 detainee’s official activity record in an attempt to conceal his failure to
 4                 perform (Exhibit A, p. 15 “the Grievant admitted in writing that he did not
 5                 complete the checks on the detainee, and he falsified times on the monitoring
 6                 form”); and,
 7          f.     As a result of the investigation, it was determined the Grievant failed to
 8                 conduct multiple required close observation suicide precaution safety checks
 9                 on the at-risk detainee housed in the RHU and that, in an effort to conceal that
10                 failure to perform, the Grievant falsified four entries on the official detainee
11                 monitoring form indicating that Grievant had performed the required checks.
12                 (Exhibit A, p. 6.)
13          Prior to approving the PSN and making the decision to terminate the Grievant, the
14   Warden considered: (1) the Grievant’s March 29, 2019 written statement and admission
15   made therein to his failure to perform the required suicide precaution welfare checks on the
16   at-risk RHU detainee and falsification of detainee monitoring records; (2) the digital
17   security footage confirming the Grievant’s admitted misconduct and the evidence related to
18   the misconduct; (3) Grievant’s previous disciplinary history; (4) consistency of discipline
19   issued for similar misconduct; and (5) the significance of the misconduct. (Exhibit A, p. 13;
20   Exhibit D, Transcript of Arbitration Proceedings, pp. 108:18-25; 109:4-15; 11:14-25;
21   112:1-2.)
22          As noted above, the underlying Union grievance filed in this matter did not contest
23   the factual circumstances as found by CoreCivic leading to termination. (Exhibit C.)
24   Likewise, at arbitration, the Union again did not challenge the facts upon which the
25   discipline was based as admitted by the Grievant and as found by the Employer (i.e., the
26   Grievant failed to conduct four required suicide precaution close observation safety checks
27   on the RHU at-risk detainee and, in an effort to conceal that failure to perform, Grievant
28

                                                    8
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 9 of 26



 1   falsified four entries on the official detainee monitoring form indicating that Grievant had
 2   performed the required checks).
 3          At arbitration, the Union challenged the penalty of termination again arguing that
 4   CoreCivic deviated from past practice of suspending, rather than terminating, similarly
 5   situated employees. (Exhibit C; Exhibit E, pp. 5–7.)
 6          At arbitration, the Union also advanced two additional, new arguments challenging
 7   the Employer-imposed penalty that had not been raised in the grievance itself: First, the
 8   Grievant was discriminated against because of his Union affiliation (Exhibit A, p. 13); and,
 9   second, an alleged mitigating medical condition that prevented the Grievant from timely
10   performing the required observations of the at-risk RHU detainee’s activity every 15
11   minutes as required by CoreCivic policy and the suicide precaution close observation
12   orders. (Exhibit A, p. 8.)
13          With respect to the Union’s challenge seeking to have the Grievant reinstated with a
14   one-day suspension based upon the consistency with another officer’s discipline, the
15   Arbitrator rejected the Union’s claim. Rather, the Arbitrator credited the Warden’s
16   testimony that the Grievant’s discipline was in line with discipline issued to similarly
17   situated employees. (Exhibit A, pp. 7–8; “[I]nfractions fell into two categories. The first
18   category included those officers who pre-dated or post-dated an entry on the form but
19   actually did check the detainee; these officers were disciplined but not terminated. In the
20   second category, officers who claimed they monitored the inmate but did not actually
21   perform the required checks were terminated.”)
22          As to the Union’s argument first made at the arbitration hearing of disparate
23   treatment based upon union activity, the Arbitrator rejected the Union’s argument finding
24   there was insufficient evidence that the Grievant was discharged because of his union
25   affiliation. (Exhibit A, p. 15.)
26          As to the Union’s other new claim first asserted at the arbitration hearing - i.e., that
27   a medical condition justified Grievant’s failure to perform the required at-risk RHU
28   detainee suicide precaution close observation checks, the Grievant testified:

                                                    9
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 10 of 26



 1          a.     He had amblyopia, an eye condition (Exhibit A, p. 9);
 2          b.     On December 19, 2018, the Grievant’s amblyopia was surgically treated
 3                 (Exhibit A, p. 9);
 4          c.     He took medical leave for the surgery and recovery period through
 5                 January 19, 2019 (Exhibit A, pp. 9–10);
 6          d.     Grievant returned to work on January 20, 2019 (Exhibit A, p. 10); and,
 7          e.     Eleven days after his return to work from his medical leave (and 43 days after
 8                 his surgery), on January 31, 2019, the date of the incidents that led to his
 9                 discharge, the Grievant experienced vertigo. (Exhibit A, p. 15); and
10          f.     As a result of the vertigo episode, Grievant had to walk very slowly so as not
11                 to fall, which affected the timeliness of his close observation checks on the
12                 RHU at-risk detainee. (Exhibit A, p. 15.)
13          During the disciplinary investigation leading up to the termination, the Grievant did
14   not advise CoreCivic of the alleged vertigo, the need for light duty, or much less offer the
15   condition as justification for the Grievant’s failure to perform the required close observation
16   safety checks. (Exhibit A, p. 10.) As a result, the Grievant’s alleged vertigo was not
17   considered by the Employer as part of the underlying circumstances upon which the
18   discipline was based.
19          After the termination, during the grievance process itself, neither the Union nor the
20   Grievant raised the alleged vertigo condition as a challenge to the disciplinary action or the
21   Employer-issued penalty. (See Exhibit A, pp. 10–13.)
22          Arbitrator Mayne found that even though the Grievant admitted he failed to complete
23   multiple close observation safety suicide precaution checks on a high-risk detainee, and
24   repeatedly falsified the detainee monitoring form which violated CoreCivic policies and the
25   collective bargaining agreement, it was insufficient proof of just cause for the Grievant’s
26   discharge. Having so concluded, the Arbitrator changed the Employer-imposed discipline
27   to a one-day suspension. The Arbitrator pointed to three factors in an attempt to justify the
28   substitution of her own discretion as to the appropriate penalty for that discretion expressly

                                                    10
          Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 11 of 26



 1   reserved by, or otherwise given to, CoreCivic under the Agreement to determine the
 2   appropriate penalty:
 3            a.     Grievant worked for CoreCivic for almost five years with no prior discipline,
 4                   i.e., this was his first offense, “albeit a serious one” (Exhibit A, p. 16);
 5            b.     There was a mitigating circumstance in that “it [was] not implausible” that
 6                   the Grievant could have experienced complications six weeks after eye
 7                   surgery that could have made him walk slowly (Exhibit A, p. 16); and
 8            c.     The digital security footage was not introduced into evidence as further
 9                   corroborating evidence of the Grievant’s admitted misconduct, and thus, was
10                   a “compelling” justification for disturbing the Employer-imposed termination
11                   disciplinary penalty and converting it to a one-day suspension.
12            What Arbitrator Mayne failed to do, however, was to comply with the Agreement’s
13   unambiguous narrowly defined and limited basis on which any deviation from the
14   Employer-imposed disciplinary penalty must be based. Arbitrator Mayne failed to make an
15   “expressed finding of unreasonableness” as to the Employer-issued discipline in light of the
16   circumstances as found by the Employer and upon which the discipline was based. (See
17   Exhibit B, Article 17, Section 5e.)
18   I.       LEGAL ANALYSIS
19            A.     Standard of Review
20            Federal courts apply a uniform body of federal substantive law in interpreting
21   collective bargaining agreements in Section 301 cases. See Smith v. Evening News Ass’n,
22   371 U.S. 195 (1962).
23            Though judicial scrutiny of an arbitrator’s decision in a labor dispute is limited, the
24   Ninth Circuit has identified four instances in which an award under Section 301 should be
25   vacated:
26                   a.     when the award does not draw its essence from the collective
27                          bargaining agreement;
28                   b.     when the arbitrator exceeds the scope of the issues submitted;

                                                      11
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 12 of 26



 1                 c.     when the award runs counter to public policy; and
 2                 d.     when the award is procured by fraud.
 3   Sprewell v. Golden State Warriors, 266 F.3d 979, 986 (9th Cir. 2001) opinion amended on
 4   other grounds, 275 F.3d 1187 (9th Cir. 2001) (noting circumstances where a court may
 5   properly vacate an arbitration award under Section 301) (citing SFIC Props., Inc. v. Int’l
 6   Ass’n of Machinists & Aerospace Workers, Dist. Lodge 94, 103 F.3d 923, 925 (9th Cir.
 7   1996) (internal quotations omitted); Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d
 8   1126, 134 (9th Cir. 2000)).
 9          An award should be vacated when any one of the above considerations is present in
10   an award or its issuance. Id.
11          Here, Arbitrator Mayne ignored the plain and unambiguous language of the
12   Agreement, exceeded the scope of her authority, and violated public policy by ordering
13   reinstatement of the Grievant. See United Steelworkers of Am. v. Enter. Wheel & Car Corp.,
14   363 U.S. 593, 597 (1960) (when issuing awards, “an arbitrator is confined to interpretation
15   and application of the collective bargaining agreement; he does not sit to dispense his own
16   brand of industrial justice.”); United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc.,
17   484 U.S. 29, 38 (1987) (“[an] arbitrator may not ignore the plain language of the contract”).
18          Indeed, when, as here, Arbitrator Mayne’s words “manifest an infidelity to [her]
19   obligation” to interpret and apply the Agreement, “courts have no choice but to [vacate] the
20   award.” Id. Indeed, in addition to the Ninth Circuit’s standard, 9 U.S.C. § 10 provides that
21   an award should be vacated “where the arbitrators exceeded their powers” under the
22   Agreement.
23          B.     The Opinion And Award Does Not Draw Its Essence From The
                   Agreement
24
            To be sustained, the Opinion and Award must draw its essence from the Parties’
25
     Agreement.
26
            The Parties’ Agreement expressly and unambiguously provides:
27
28

                                                   12
     Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 13 of 26



 1            a.    CoreCivic has the right to discipline, suspend, or discharge for just
 2                  cause (Exhibit B, Article 16, Section 1);
 3            b.    Discipline, up to and including termination, for violations of the work
 4                  rules set out in Appendix A to the Agreement meets the required just
 5                  cause standard (Exhibit B, Article 16, Section 1);
 6            c.    Among the violations set out in Appendix A and considered by the
 7                  Parties to constitute just cause for discipline, up to and including
 8                  termination are:
 9                  1)     Engaging in any conduct in violation of CoreCivic’s Code of
10                         Ethics and Business Conduct (Exhibit B, Article 16, Appendix
11                         A, 2);
12                  2)     Engaging in any conduct in violation of CoreCivic’s safety
13                         policies, procedures, or regulations (Exhibit B, Article 16,
14                         Appendix A, 6);
15                  3)     Providing false, misleading, or incomplete information on
16                         CoreCivic forms, records, reports, or documents (Exhibit B,
17                         Article 16, Appendix A, 8);
18                  4)     Incomplete, negligence, or careless inattention in the
19                         performance of duties or the failure to properly and completely
20                         perform assigned duties, any other act or omission that leads to
21                         or could have resulted in danger to any detainee (Exhibit B,
22                         Article 16, Appendix A, 13) and
23                  5)     Any act or omission that leads or could have resulted in danger
24                         or harm to any detainee. (Exhibit B, Appendix A 13.)
25            d.    The Employer has retained, or otherwise been given, the sole
26                  discretion to determine the appropriate penalty for any disciplinary
27                  infraction (Exhibit B, Article 16, Section 4);
28

                                             13
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 14 of 26



 1                 e.      If disciplinary action is challenged to the point of arbitration, the
 2                         arbitrator:
 3                         1)     Has no power to substitute her discretion in cases where the
 4                                Employer has retained discretion or been given discretion by
 5                                this Agreement (e.g., determining the appropriate penalty for
 6                                any disciplinary infraction) (Exhibit B, Article 17, Section 5b);
 7                         2)     Shall determine the circumstances upon which the discipline
 8                                was based (Exhibit B, Article 17, Section 5e); and
 9                         3)     If the circumstances upon which the discipline was based were
10                                “substantially as found by the Employer”, the discipline “will
11                                not be disturbed” absent an “express finding” by the arbitrator
12                                that under those circumstances the disciplinary penalty was
13                                unreasonable. (Exhibit B, Article 17, Section 5e.)
14          The underlying Union grievance did not challenge the circumstances on which
15   CoreCivic based its decision to discipline the Grievant. (Exhibit C.) Rather, the Union
16   grievance contested the disciplinary penalty of termination that was based on those
17   circumstances.
18          Arbitrator Mayne found the circumstances on which CoreCivic based its decision to
19   discipline the Grievant were substantially as CoreCivic found them to be at the time of the
20   discipline (i.e., that the Grievant did, in fact, fail to conduct four required close observation
21   suicide precaution safety checks on a “high-risk” RHU detainee and, in an attempt to
22   conceal that failure to perform, knowingly falsified entries on the detainee’s monitoring
23   form indicating that Grievant had performed the required checks when he had not).
24   (Exhibit A, p. 16, Grievant’s admitted conduct violated “the [Employer’s] policies and the
25   collective bargaining agreement”.)
26          Given the Arbitrator’s finding that the factual circumstances upon which the
27   discipline was based were substantially as found by CoreCivic at the time of termination
28   (and, indeed, given further that these factual circumstance were not challenged by either the

                                                     14
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 15 of 26



 1   Grievant or Union), under the clear and express limitations imposed by the Agreement on
 2   the Arbitrator’s authority, in order to disturb the Employer-imposed penalty of termination,
 3   Arbitrator Mayne was required to make “an express finding” that the discipline was
 4   “unreasonable.” Absent the express finding of unreasonableness, Arbitrator Mayne had no
 5   authority to substitute her discretion for that of the Employer and disturb the issued
 6   discipline. (Exhibit B, Article 17, Section 5e; see also Article 17 Section 5b given the
 7   express retention by or grant of discretion to CoreCivic to determine the appropriate
 8   disciplinary penalty, the Arbitrator had no authority to substitute her discretion.)
 9          Arbitrator Mayne’s Opinion and Award makes no express finding of
10   unreasonableness regarding the discipline issued to the Grievant.
11          The Union argued the termination was not consistent with CoreCivic’s discipline of
12   similarly situated employees. Arbitrator Mayne rejected the Union’s argument crediting
13   instead the Warden’s testimony that employees who engaged in similar infractions (i.e.,
14   failing to do the required close observation suicide precaution checks and falsifying records
15   in an attempt to conceal the failure to perform) were terminated. (Exhibit A, pp. 7–8.)
16          The Union argued the termination was because of Grievant’s Union affiliation.
17   Arbitrator Mayne rejected the Union’s argument finding there was insufficient evidence
18   that the Grievant was discharged because of his Union affiliation. (Exhibit A, p. 15.)
19          However, Arbitrator Mayne did conclude the Grievant’s admitted misconduct was
20   insufficient to prove just cause for discharge. (Exhibit A, p. 16.) (Though the Grievant
21   confessed to failing to complete four mandated close observation suicide precaution checks
22   on the high-risk RHU detainee and to falsifying the official detainee monitoring form,
23   which violated CoreCivic policies and the collective bargaining agreement, his admission
24   is insufficient to prove just cause for his discharge.)
25          Arbitrator Mayne relied upon three considerations for support in disturbing the
26   disciplinary penalty imposed by CoreCivic:
27
28

                                                    15
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 16 of 26



 1                 a.     “First, [the Grievant] was an employee with no former discipline. He
 2                        had worked for [CoreCivic] for almost five years and this was his first
 3                        offense, albeit a serious one.” (Exhibit A, p. 16);
 4                 b.     Second, “there was a mitigating circumstance.” “The Grievant had
 5                        returned from medical leave eleven days before the incident, and it is
 6                        not implausible that he had complications and had to walk slowly.”
 7                        (Exhibit A, p. 16); and
 8                 c.     Third, the Employer’s failure to introduce into evidence the
 9                        corroborating digital security footage was “compelling” justification
10                        for the modification of the Employer-issued disciplinary penalty.
11                        Without the footage corroborating evidence, “[the Employer’s] case to
12                        prove just cause was significantly impaired.” (Exhibit A, p. 16.)
13          There is no interpretive route that draws its essence from the Agreement and yet still
14   supports the three considerations offered by Arbitrator Mayne as justification for disturbing
15   the Employer-imposed penalty.
16          In relying upon the Grievant’s disciplinary record as justification to disturb the
17   Employer-imposed disciplinary penalty, the Arbitrator ignored the clear and express
18   language of the Agreement, to wit:
19                 a.     The Agreement expressly provides that Arbitrator Mayne “shall have
20                        no power to substitute [her] discretion in cases where the Employer
21                        has retained or has been granted discretion by this Agreement.”
22                        (Exhibit B, Article 17, Section 5b);
23                 b.     The Agreement expressly provides that “the appropriate [discipline]
24                        penalty shall be at the discretion of the Employer.” (Exhibit B,
25                        Article 16, Section 4); and
26                 c.     The Employer exercised the retained or granted discretion in line with
27                        the guidelines set out in the Agreement in determining the disciplinary
28                        penalty including considering the prior disciplinary record of the

                                                    16
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 17 of 26



 1                       employee. (Exhibit A, Article 16, Section 4, see also Exhibit D,
 2                       pp. 111:14-25, 112:1-2) That the Arbitrator, in her discretion, gave the
 3                       lack of a disciplinary record different weight in determining the
 4                       appropriate penalty than the Employer did in exercising its retained or
 5                       given discretion in setting the penalty is outside of, and in direct
 6                       contravention with, the scope of her authority as defined in the
 7                       Agreement. (See Exhibit B, Article 17, Section 5b.) The arbitrator shall
 8                       have no power to substitute their discretion in cases where CoreCivic
 9                       has retained discretion or has been given discretion by the Agreement.)
10         Arbitrator Mayne concluded that it was “not improbable” the Grievant could have
11   had vertigo from an eye procedure some six weeks prior to the event that gave rise to his
12   termination and that this mitigating possibility could have caused him to walk slow and
13   miss doing the required checks in a timely manner. Her reliance is wholly misplaced and
14   is in direct contravention with the express limitations on the Arbitrator’s authority under
15   the Agreement.
16                a.     The Grievant was not late in performing the required close observation
17                       suicide precautionary checks. Rather, he failed to do them altogether –
18                       a determination the Arbitrator sustained and to which the Grievant
19                       admitted. (See Exhibit A, p. 15.) (The Grievant failed to complete four
20                       mandated suicide precaution close observation checks on a high-risk
21                       detainee.) Therefore, the possibility of a condition which could have
22                       resulted in the Grievant not performing the checks in the required time
23                       frame because of walking slow does not provide the “mitigation”
24                       relied upon by the Arbitrator for the complete failure to do the
25                       mandated checks.
26                b.     Further, even if one assumes, for the sake of argument, that, as the
27                       Arbitrator noted “it is not implausible” the Grievant could have had
28                       the alleged vertigo impacting the speed at which he performed the

                                                  17
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 18 of 26



 1                        required checks, there is no accounting in this “mitigation” for the
 2                        undisputed fact that Grievant intentionally falsified official detainee
 3                        records in an attempt to conceal the failure to perform, which in and of
 4                        itself is just cause offense for termination under the Agreement. (See
 5                        Exhibit B, Article 16, Appendix 8.)
 6                 c.     Even if true, vertigo was first raised as an excuse in the arbitration
 7                        hearing – not during the investigation of the misconduct, not in the
 8                        Grievant’s written admission of the misconduct, and not in the
 9                        underlying grievance itself.     To the extent there was a vertigo
10                        condition, it was never disclosed to the Warden, Assistant Chief of
11                        Security, or Human Resources during the investigation of the
12                        misconduct or otherwise known by the Warden at the time he rendered
13                        the termination decision. (Exhibit A, pp. 10–13.) As the plausible
14                        vertigo condition falls outside of the underlying circumstances
15                        considered and as determined by the Employer at the time of
16                        discipline, it cannot be a basis for deciding if the penalty issued based
17                        upon those known circumstances is unreasonable. The standard set out
18                        in the Agreement requires the Arbitrator to make an express finding
19                        that the penalty was unreasonable when considering the circumstances
20                        then known to the Employer and that served as the basis for the
21                        penalty.
22          Arbitrator Mayne relied upon CoreCivic’s failure to introduce into evidence the
23   corroborating digital security footage as a “compelling” justification for the modification
24   of the disciplinary penalty. Again, her reliance is misplaced and is in direct contravention
25   with the Agreement’s express limitations regarding the Arbitrator’s authority.
26                 a.     Arbitrator Mayne’s sole duty was to determine if circumstances upon
27                        which the Employer-imposed discipline was based were “substantially
28                        as found by the Employer.” (Exhibit B, Article 17, Section 5e.)

                                                   18
     Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 19 of 26



 1            b.    The circumstances upon which the discipline was based, as found by
 2                  the Employer, was that the Grievant failed to conduct four required
 3                  close observation suicide precaution safety checks on a high-risk RHU
 4                  detainee and, in an attempt to conceal that failure to perform,
 5                  knowingly falsified entries on the detainee’s official monitoring form
 6                  indicating that the Grievant had performed the required checks.
 7            c.    The Union did not dispute the circumstances as found by CoreCivic.
 8            d.    The Grievant admitted to the circumstances as found by CoreCivic.
 9            e.    Arbitrator Mayne found the circumstances to be as determined by the
10                  Employer in that the Grievant failed to conduct four required close
11                  observation suicide precaution safety checks on a high-risk RHU
12                  detainee and, in an attempt to conceal that failure to perform,
13                  knowingly falsified entries on the detainee’s monitoring form
14                  indicating that Grievant had performed the required checks. (See
15                  Exhibit A, p. 16.)
16            f.     Arbitrator Mayne expressly credited the Warden’s review and
17                  analysis that the digital security footage was part of the process used
18                  by the Employer to verify the Grievant’s misconduct on which the
19                  disciplinary penalty was based. (Exhibit A, pp. 15-16.)
20            g.    In sum, there is no challenge to the underlying factual circumstances,
21                  as determined by the Employer, upon which the discipline was issued.
22                  The introduction of the digital security footage as evidence in the
23                  arbitration hearing would have been merely further corroboration, and
24                  not determinative, of the underlying factual circumstances upon which
25                  the discipline was based as found by the Employer. The reverse is true
26                  as well. The absence of the security video tape in evidence did not cast
27                  any doubt as to the otherwise unchallenged factual circumstances upon
28                  which the discipline was based.

                                             19
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 20 of 26



 1                 h.     The failure to introduce the digital security footage in the arbitration
 2                        hearing as further corroboration of the unchallenged underlying
 3                        circumstances falls fatally short of the required express finding that the
 4                        Employer-issued penalty is unreasonable necessary to disturb that
 5                        penalty.
 6          Independently, Arbitrator Mayne’s reliance upon CoreCivic’s failure to introduce
 7   into evidence the corroborating digital security footage as a “compelling” justification for
 8   the modification of the disciplinary penalty exceeds the scope of her jurisdiction and the
 9   adjudicatory power granted under the express terms of the Agreement.
10                 a.     Arbitrator Mayne’s decision and award must be based solely on the
11                        arguments presented in the written briefs of the parties. (Exhibit B;
12                        Article 17, Section 5g.)
13                 b.     The hearing record on this matter as well as the Union’s written post-
14                        hearing brief are devoid of the argument now put forth by Arbitrator
15                        Mayne as “compelling justification” for modification of the Employer-
16                        imposed disciplinary penalty.
17                 c.     The Union’s arguments for modification of the Employer-imposed
18                        disciplinary penalty were:
19                        1)     In the grievance itself, Grievant’s termination was inconsistent
20                               with discipline issued to other correctional officers who
21                               committed a similar offense (Exhibit E);
22                        2)     At the hearing on the matter, (a) the penalty assessed was
23                               incommensurate with the serious of the offense given the
24                               Employer had issued penalties short of termination for the same
25                               or similar offenses (Exhibit D, p. 13:16-21) and (b) the
26                               Employer failed to properly consider the Grievant’s work
27                               history, consistency of discipline, impact on the Employer’s
28                               contractual obligations, and the actual consequences of the

                                                     20
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 21 of 26



 1                               offense before assessing the discipline imposed. (Exhibit D,
 2                               pp. 14:16-25; 15:1-2); and
 3                        3)     In the Union’s post-hearing brief, (a) disparate treatment in
 4                               terms of the discipline imposed when compared to penalties for
 5                               the same or similar offenses, (b) disparate treatment based upon
 6                               Grievant’s union membership as compared to penalties issued
 7                               to non-union members in the bargaining unit, (c) the Employer
 8                               failed to properly consider the Grievant’s work history,
 9                               consistency of discipline, impact on the Employer’s contractual
10                               obligations, and the actual consequences of the offense before
11                               assessing the discipline imposed, and (d) the Employer’s failure
12                               to accommodate Grievant’s vertigo. (Exhibit E.)
13                 d.     The argument relied upon by Arbitrator Mayne that failure to introduce
14                        into evidence the corroborating security video tape as a “compelling”
15                        justification for the modification of the disciplinary penalty is one of
16                        her own making and, as such, falls well outside the Agreement’s clear
17                        and express parameters as to her power and scope of jurisdiction.
18          Moreover, it improper for Arbitrator Mayne to rely upon CoreCivic’s failure to
19   introduce into evidence the corroborating digital security footage as a “compelling”
20   justification for the modification of the disciplinary penalty. Again:
21                 a.     The circumstances upon which the discipline was based, as found by
22                        the Employer, was that the Grievant failed to conduct four required
23                        close observation suicide precaution safety checks on a high-risk RHU
24                        detainee and, in an attempt to conceal that failure to perform,
25                        knowingly falsified entries on the detainee’s official monitoring form
26                        indicating that the Grievant had performed the required checks.
27                 b.     The Union did not dispute the circumstances as found by CoreCivic.
28                 c.     The Grievant admitted to the circumstances as found by CoreCivic.

                                                   21
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 22 of 26



 1                 d.     Arbitrator Mayne found the circumstances to be as determined by the
 2                        Employer in that the Grievant failed to conduct four required close
 3                        observation suicide precaution safety checks on a high-risk RHU
 4                        detainee and, in an attempt to conceal that failure to perform,
 5                        knowingly falsified entries on the detainee’s monitoring form
 6                        indicating that Grievant had performed the required checks. (See
 7                        Exhibit A, p. 16.)
 8                 e.     Indeed, Arbitrator Mayne expressly credited the Warden’s review and
 9                        analysis that the digital security footage was part of the process used
10                        by the Employer to verify the Grievant’s misconduct on which the
11                        disciplinary penalty was based. (Exhibit A, pp. 15-16);
12                 f.     As such, it was improper for Arbitrator Mayne to rely on the failure to
13                        introduce the digital security footage as evidence in the arbitration
14                        hearing (which would only further corroborate uncontested facts upon
15                        which CoreCivic based its disciplinary action) as a “compelling”
16                        justification for the modification of the disciplinary penalty.
17          By finding that the factual circumstances upon which the discipline was based were
18   substantially as found by CoreCivic at the time of termination yet, nonetheless, disturbing
19   the disciplinary penalty issued by CoreCivic without the required expressed finding of
20   unreasonableness, but rather as the result of substituting her discretion for that of the
21   Employer as to the appropriate penalty, and, independently, by considering matters outside
22   of the arguments presented by the parties, Arbitrator Mayne exceeded her authority under
23   the terms of the Agreement and acted irrationally and in direct contravention of the clear
24   and unambiguous expressed language of the Agreement. United Steelworkers, 363 U.S. at
25   597 (“an arbitrator is confined to interpretation and application of the collective bargaining
26   agreement; he does not sit to dispense his own brand of industrial justice.”); Lagstein v.
27   Certain Underwriters at Lloyd’s, London, 607 F.3d 634, 641–642 (9th Cir. 2010)
28   (“completely irrational” award exceeds the arbitrator’s powers under 9 U.S.C. § 10(a)(4)).

                                                   22
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 23 of 26



 1          Accordingly, Arbitrator Mayne exceeded her authority and her Opinion and Award
 2   failed to draw its essence from the Agreement and must be vacated.
 3          C.      Independently, Arbitrator Mayne’s Opinion and Award Violates Public
                    Policy
 4
            As a service provider to the United States Department of Homeland Security, U.S.
 5
     Immigration and Customs Enforcement (“ICE”), CoreCivic’s operations are guided by, and
 6
     must be in conformance with, federal government policies, procedures, and national
 7
     performance-based detention standards. (See U.S. Immigration and Customs Enforcement
 8
     Performance-Based National Detention Standards 2011 (“PBNDS 2011”) available at
 9
     https://www.ice.gov/detain/detention-management/2011.)
10
            PBNDS 2011 is drafted to include a range of compliance obligations and
11
     expectations founded upon well-established public policy standards –i.e., “protecting the
12
     community, staff, contractors, volunteers and detainees from harm by ensuring that facility
13
     security is maintained and events which pose risk of harm are prevented.” (PBNDS 2011,
14
     Section 2.4 Facility Security and Control.)
15
            Among the expected PBNDS outcomes are that the facility housing ICE detainees,
16
     like CoreCivic’s CAFCC, will “develop and document comprehensive detainee supervision
17
     guidelines…” ( PBNDS 2011, Section 2.4 Facility Security and Control, #1) and that
18
     “information about routine procedures, emergency situations and unusual incidents will be
19
     continually recorded in permanent post logs and shift reports…” (PBNDS 2011, Section 2.4
20
     Facility Security and Control, #5.)
21
            Consistent with, and as a means by which to achieve the expected outcomes, the
22
     PBNDS sets out expected practices regarding facility security and control.             These
23
     expectations include that each facility “shall ensure that it maintains sufficient supervision
24
     of detainees… to prevent significant self-harm and suicide… and minimize events that pose
25
     a risk of harm to persons and property.” (PBNDS 2011, Section 2.4 Facility Security and
26
     Control, A.)
27
28

                                                   23
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 24 of 26



 1         The facility is expected to have, and the correctional staff are expected to follow,
 2   post orders requiring housing officers to maintain a housing unit log for “recording
 3   information regarding routine unit operations as well as unusual and emergency incidents.”
 4   (PBNDS 2011, Section 2.4 Facility Security and Control, #5.)
 5         When it comes to Special Management Units (“SMU”), like the RHU at CAFCC to
 6   which the Grievant was assigned when he failed to perform the mandated close observation
 7   suicide precaution safety checks on the detainee and falsified official records to cover up
 8   his failure, the PBNDS 2011 has specific directives as well as expected outcomes and
 9   practices. (PBNDS 2011, Section 2.12 Special Management Unit.)
10         In particular, with regard to SMU, the U.S. Homeland Security/ICE directives and
11   standards are anchored to an overall public policy: “protect[ing] detainees, staff,
12   contractors, volunteers and the community from harm by segregating certain detainees from
13   the general population in special management units.” (PBNDS 2011, Section 2.12, I.)
14         In furtherance of the above-stated public policy, the PBNDS sets out expectations of
15   the facility and its correctional staff that include requiring permanent SMU logs and
16   individual detainee records detailing the circumstances related to a detainee’s confinement
17   to the SMU as well as all activities of the detainee while in SMU. (PBNDS 2011, Section
18   2.12, II, #20; Section 2.12 D Logs and Records (1).)
19         The PBNDS directs that detainees in SMU are to be “personally observed and
20   logged” at least every 30 minutes on an irregular schedule, or more frequently when cases
21   warrant increased observation, as was the directive under which the Grievant was working,
22   under “close” and “personal” supervision of the correctional officer assigned to the SHU.
23         The SMU assigned correctional officer, which in the underlying case was the
24   Grievant, is charged under the PBNDS directives with immediately recording “information
25   such as whether the detainee has a medical condition or has exhibited suicidal/assaultive
26   behavior.” (PBNDS 2011, Section 2.12, II, #20; Section 2.12 D Logs and Records (3)(a);
27   M Close Supervision.)
28

                                                  24
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 25 of 26



 1          The correctional officer position at CAFCC held by the Grievant in this matter is a
 2   “Public Trust” position requiring a security clearance issued by the United States
 3   Government; a security clearance that requires the individual seeking to obtain or maintain
 4   that clearance to be determined suitable for work in a public trust position. (See DHS
 5   Directives Instruction Handbook 121-01-007, The Department of Homeland Security
 6   Personnel Suitability and Security Program, June 2009 “All covered individuals with
 7   unescorted access to DHS facilities undergo a suitability/fitness investigation and
 8   determination.”)
 9          A Public Trust position is a job considered at a high or moderate risk potential for
10   adverse impact to the efficiency or integrity of the service. (5 CFR 731.106 (a) & (b).)
11          Public Trust positions require persons not only with the right job skills, but also
12   require a much higher degree of integrity and trustworthiness with unwavering public
13   confidence in the individual occupying the position. (See generally, U.S. Department of
14   Defense Civilian Personnel Advisory Service, Procedures and Guidance for Civilian
15   Employment Suitability and Fitness Determinations within the Department of Defense Last
16   Updated: 28-July-2016 Version 1.0.)
17          Grievant violated the public trust bestowed on him by the United States federal
18   government as a correctional officer at CAFCC.
19          In dereliction of his duties as a correctional officer, he repeatedly failed to perform
20   mandated close observation suicide precautionary safety checks of the high-risk detainee
21   under his watch.
22          Further, to conceal his failure to perform, he signed false certifications attesting to
23   having conducted multiple close observations on the high-risk detainee when, in truth, the
24   required observations were never conducted.
25          Given the well-established fundamental public policy embedded in the underlying
26   mission of DHS/ICE as well as the public trust, a correctional officer is considered unfit for
27   duty and must be removed from, and disqualified for, public trust work when the officer
28

                                                   25
       Case 2:21-cv-00410-MTL Document 1 Filed 03/10/21 Page 26 of 26



 1   has neglected his duty, falsified any official document or record, or concealed a material
 2   fact by willful omission from official documents or records.
 3          Arbitrator Mayne, faced with admitted, uncontested facts that Grievant: (1) willfully,
 4   knowingly, and repeatedly neglected his duty to perform mandated close supervision and
 5   suicide precautionary observation of the RHU detainee under his charge; and (2) to conceal
 6   his failure to perform, willfully, knowingly, and repeatedly signed false certifications
 7   attesting to having conducted multiple observations when, in truth, the required
 8   observations were never conducted, in direct contravention to well established public
 9   policy, ordered reinstatement of the Grievant as a correctional officer, reducing the penalty
10   to a one-day suspension; federal policy, regulation, and law – as well as specific service
11   contract agreements with agencies of the United States government – would direct that
12   Grievant not be so reinstated and the Court should, therefore vacate the Opinion and Award.
13   Sprewell¸ 266 F.3d at 986.
14   III.   CONCLUSION
15          As the Opinion and Award of Arbitrator Renée Mayne, issued December 11, 2020,
16   FMCS Case No. 190723-09302, fails to draw its essence from the Agreement, exceeds the
17   Arbitrator’s authority and otherwise violates public policy, CoreCivic respectfully requests
18   that this Motion be granted and the award be vacated in its entirety. CoreCivic also requests
19   reasonable costs incurred in bringing this Petition and Motion to Vacate.
20          DATED this 10th day of March, 2021.

21                                          STRUCK LOVE BOJANOWSKI & ACEDO, PLC

22
23                                          By      /s/ Daniel P. Struck
                                                 Daniel P. Struck
24                                               Jamie D. Guzman
                                                 3100 West Ray Road, Suite 300
25                                               Chandler, Arizona 85226

26                                               Attorneys for Petitioner

27
28

                                                    26
